Name: Council Regulation (EC) No 3360/94 of 22 December 1994 establishing transitional measures for trade between Austria, Finland and the Kingdom of Sweden, on the one hand, and the African, Caribbean and Pacific States, on the other
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  energy policy;  European construction
 Date Published: nan

 No L 356/4 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3360/94 of 22 December 1994 establishing transitional measures for trade between Austria, Finland and the Kingdom of Sweden, on the one hand, and the African, Caribbean and Pacific States, on the other THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Articles 76 (2), 102 (2) and 128 (2) of the 1994 of Accession, the Community and the ACP States opened negotiations for the conclusion of a protocol to adapt the Fourth ACP-EEC Convention to take account of the accession of Austria, Finland and Sweden to the European Union ; Whereas Articles 76 (3), 102 (3) and 128 (3) of the 1994 Act of Accession provide that if such a protocol is not concluded by 1 January 1995, the Community shall take the necessary measures to deal with that situation on accession ; Whereas it appears that the protocol will not be concluded by the specified date and that, in these condi ­ tions, autonomous transitional measures must be taken in order for the new Member States to apply the trade provi ­ sions of the Fourth ACP-EEC Convention as from 1 January 1995 ; Whereas Article 72 of the 1994 Act of Accession allows Austria to maintain, until 1 January 1996, the customs duties and licensing arrangements it applies on the date of its accession to certain spirituous beverages and un ­ denatured ethyl alcohol, in respect of other Member States, HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1995 until the entry into force of the protocol referred to in Articles 76, 102 and 128 of the 1994 Act of Accession or until 31 December 1995, whichever is the earlier, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden shall apply the same arrangements to imports of products origi ­ nating in the ACP States as are applied by the other Member States of the Community. Article 2 Until 1 January 1996, the Republic of Austria may main ­ tain the customs duties and licensing arrangements which it applied on the date of its accession to spirituous beverages and undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol. falling within heading 2208 of the HS. Any such licensing arrangements must be applied in a non-discriminatory manner. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER